Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed July 28, 2021 is acknowledged.  Claims 1-129, 144, 147 and 149 are canceled. Claims 143, 145-146 and 148 are amended. Claims 150-152 are newly added. Claims 130-143, 145-146, 148 and new claims 150-152 are pending. Claims 130-142 are withdrawn without traverse (filed 2/26/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 26, 2021. 
3.	Claims 143, 145-146, 148 and 150-152 are under examination with respect to Wnt3a polypeptide, a Frizzled-8 chaperon and a Frizzled-8 fusion protein in this office action.
4.	Applicant’s arguments filed on July 28, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Priority
5.	The priority for the currently claimed subject matter regarding a composition comprising an isolated Wnt polypeptide and a chaperon fusion protein including a Frizzled-8 fusion protein and a truncated Frizzled-8 is January 17, 2017.
Specification
6.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification.


Claim Rejections/Objections Withdrawn
7. 	The rejection of claims 144, 147 and 149 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.
The rejection of claims 143-145 and 147-149 under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (MBC Biol. 2014; 12:44.www.biomedcentral.com/1741-7007/12/44) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 144, 147 and 149.
The rejection of claims 143-149 under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by  Ernst et al. (US2011/0311534) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 144, 147 and 149.
The provisional rejection of claims 144, 147 and 149 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22-23, 24, 27, 31-33, 35 and 101-111 of copending Application No. 16/996676 is moot because the claims are canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on July 28, 2021, the following rejections are maintained.
Claim Objections
8.	Claim 151 is objected to because of the following informalities: The limitation “a C-terminal truncation of about 1 to about 33 amino acid amino acids” is unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 143, 145-146, 148 and 150-152 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 143, 145-146, 148 and 150-152 as amended encompass a genus of composition comprising an isolated Wnt3A polypeptide, a Frizzled-8 fusion protein, and a liposome, wherein the Frizzled-8 fusion protein further comprises an IgG Fc portion, a 
On p.6-7 of the response, Applicant argues that a skilled artisan would know that Applicant is in possession of the claimed invention because the specification provides support for the claimed Wnt3A polypeptide and Frizzled-8 fusion protein comprising an IgG Fc and cites accession nos. BC103921, BC103922, NP_114072.1 and paragraphs [0032] [0127]-[0130] of the specification in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient descriptive information or evidence to demonstrate that Applicant is in possession of the claimed genus of composition, the claimed genus of Wnt3A polypeptides and the claimed genus of Frizzled-8 fusion protein because the structural and functional relationship of the claimed genus of Wnt3A polypeptides and the claimed genus of Frizzled-8 is unknown for the following reasons:
	i. The specification only teaches SEQ ID NOs: 1-2 for Wnt3A polypeptide, SEQ ID NO:4 for Frizzled-8 and SEQ ID NO:5 for Frizzled-8 fusion protein. 
ii. The claims are not limited to SEQ ID NOs: 1-2 for Wnt3A polypeptide, SEQ ID NO:4 for Frizzled-8 and SEQ ID NO:5 for Frizzled-8 fusion protein as disclosed by the specification but also encompass structurally and functionally undefined variants, fragments and chimeric Wnt3A polypeptides and Frizzled-8 fusion proteins.

 iii. The structural and functional relationship between other Wnt3A variant polypeptides and SEQ ID NOs: 1-2 and the structural and functional relationship between other Frizzled-8 variants and SEQ ID NOs:4-5 are unknown. 
The specification fails to teach what other structures/sequences can or cannot be included/changed in the variants, fragments of Wnt3 polypeptides or chimeric Wnt3A polypeptides or the claimed variants of Frizzled-8 or Frizzled-8 fusion proteins in order to preserve the activity of SEQ ID NOs: 1-2 and 4-5. The specification provides no identification of any particular portion of the structure that must be conserved. The specification provide no description of the conserved regions which are critical to the function of the genus claimed. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of the structure of what other variants of Wnt3A polypeptides/Frizzled-8/Frizzled-8 fusion proteins or chaperon fusion proteins to the function of SEQ ID NOs:1-2 and 4-5. Since the common characteristics/features of other variants of Wnt3A polypeptides/Frizzled-8/Frizzled-8 fusion proteins are unknown, a skilled artisan cannot envision the functional correlations 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  Therefore, the claimed composition has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 143, 145-146, 148 and 150-152 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 143, 145-146, 148 and 150-152 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22-24, 27, 31-33, 35 and 101-111 of copending Application No. 16/996676. The rejection is maintained for the reasons made of record and the reasons set forth below. 
On p. 8 of the response, Applicant argues that the rejection should be withdrawn because the instant claims are in condition for allowance and the Application16/996676 hasn’t been docketed or examined.   
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131	and 804, the instant claims are unpatentable over the claims of copending Application No. 16/996676 (the ‘676 Application) because:
i. The instant claims are not allowable and the double patenting rejection is not the only rejection left in the application.
ii. The claims of the ‘676 Application encompass a composition comprising a Wnt including Wnt3A polypeptide, a chaperon including a Frizzled-8 fusion protein comprising a truncated Frizzled-8 fusion protein comprising CRD of Frizzled-8 and an IgG Fc, and  an aqueous solution comprising liposomes, and a method of generating a mixture comprising a Wnt polypeptide and a chaperon including including Frizzled-8 fusion protein comprising a truncated Frizzled-8 fusion protein comprising CRD of Frizzled-8 and an IgG Fc and liposomes, which anticipates the instant claims. 


New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on July 28, 2021. 
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 151 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In addition, claim 151 also recites both narrow and broad limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 151 recites the broad recitation “comprising a C-terminal truncation of about 1 to about 33 amino acid amino acids”, which is not limited to any sequence and thus is broader; and the claim also depends from claim 143 that recites “wherein the Wnt3A comprises the amino acid sequence as set forth in SEQ ID NO:1, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, the claim is interpreted as “wherein the Wnt3A polypeptide comprises the amino acid sequence of SEQ ID NO:1 with a deletion of 1-33 amino acid residues at the C-terminus of the SEQ ID NO:1”.


Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 143, 145 and 148 and 150-152 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhamdhere et al. (WO 2015051122, published Apr 9, 2015, priority Oct 2, 2013, as in IDS) in view of Kumar et al. (MBC Biol. 2014; 12:44.www.biomedcentral.com/1741-7007/12/44, cited previously).
Claims 143-145 and 148 and 150-152 as amended are drawn to a composition, comprising an isolated Wnt3A polypeptide including Wnt3A comprising the amino acid sequence set forth in SEQ ID NO:1 or SEQ ID NO:2 or comprising a C-terminal truncation of aa 1-33 amino acids, a Frizzled-8 fusion protein comprising IgG Fc and a liposome.
Dhamdhere et al. (WO 2015051122) teach a composition, comprising an isolated Wnt3A polypeptide and liposomes, wherein the Wnt3A polypeptide includes the amino acid sequence of SEQ ID NO: 1 (which is identical to instant SEQ ID NO:2, see the sequence alignment below), and variants thereof with at least 30% identity to SEQ ID NO:1 (instant SEQ ID NO:2) including one or more amino acid residues are added or one to 300 amino acid residues are deleted at the N- or C terminus of, or within, the native sequence (abstract; [0003]-[0006]; [0057]; [0060]; [0062]; [0064]). It is noted that the sequence of the instant SEQ ID NO:2 is the SEQ ID NO:1 with a 33-amino acid deletion at the C-terminus of SEQ ID NO:1. Thus, the Wnt3A of SEQ ID NO:1 disclosed 
But Dhamdehere does not teach a Frizzled-8 fusion protein comprising an IgG Fc portion as recited in independent claim 143, and dependent claims 145 and 148. 
While Dhamdhere does not teach a Frizzled-8 fusion protein comprising an IgG Fc portion as recited in independent claim 143, and dependent claims 145-146 and 148, Kumar teaches these limitations and provides motivation an expectation of success in including a Frizzled-8 fusion protein comprising an IgG Fc portion in the composition of Dhamdhere to arrive at the claimed composition. In particular, Kumar teaches a composition comprising an isolated Wnt3A polypeptide and a Frizzled-8 fusion protein, and wherein the Frizzled-8 fusion protein is a truncated Frizzled-8 protein comprising a cysteine-rich region (CRD) of Frizzled-8 (the 135-amino acid region from the first to tenth cysteines) fused to an IgG Fc (Fz8-CRD-Fc) (see p.2, figures 1; p. 7, 2nd col., p. 11; p. 12-13), which meets the limitations “Wnt3A polypeptide and a Frizzled-8 fusion protein” recited in the claims. Kumar also teaches that the Fz8-CRD-Fc (Frizzled-8 fusion protein) is further immobilized indirectly on Protein G agarose beads as in claim 148 (see p. 13, 1st col.,2nd paragraph to 2nd col., 2nd paragraph). 

The person of ordinary skill would have had a reasonable expectation of success in selecting and including Kumar’s composition in the Dhamdhere’s composition because Dhamdhere teaches a composition comprising a Wnt3A polypeptide and a  Dhamdhere teaches a composition comprising a Wnt3A polypeptide and a liposome, and methods of preparation of the composition for pharmaceutical purposes, and Kumar teaches that Wnt3A polypeptide can form a complex with an Fz8-CRD-Fc fusion protein and can be isolated based on the binding of Wnt3A to the Fz-CRD-Fc and immobilizing the Fz8-CRD-Fc fusion protein on protein A agarose beads.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. 

146 is rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere et al. (WO2015051122, published Apr 9, 2015, priority Oct 2, 2013, as in IDS) in view of Kumar et al. (2014) as applied to claims 143, 145 and 148 and 150-152  above, and further in view of Ernst et al. (US2011/0311534, published Dec 22, 2011, priority Jul 20, 2007, cited previously).
	Dhamdhere and Kumar are set forth above but fail to teach that the truncated Frizzled-8 protein comprises the region spanning amino acid residues 25-172 of SEQ ID NO:4 as in claim 146.
While Dhamdhere and Kumar do not teach that the truncated Frizzled-8 protein comprises the region spanning amino acid residues 25-172 of SEQ ID NO:4 as in claim 146,  Ernst et al. (US2011/0311534) teach this limitation and provide motivation and an expectation of success. In particular Ernst teaches a composition comprising a Frizzled-8-Fc fusion protein (Frz8-Fc) containing an extracellular N-terminal ligand binding domain with 10 conserved cysteines, known as a cysteine-rich domain (CRD) or Fri domain (aa 1-173 or aa 1-156 of Frz8 linked in-frame to human IgG1 Fc) binding to bind Wnt3A to form a complex (see paragraphs [0012]-[0014]; [0052]; [0060]; [0070]; [0088]; [0092]; [0154]; [0160]; [0322]-[0331], examples 2-3; [0337], [0339]-[0341], examples 5-6). Ernst teaches that Wnt3a and a Frizzled-8 fusion protein, wherein the Frizzled-8 fusion protein is a truncated Frizzled-8 protein comprising a cysteine-rich region (CRD) an extracellular domain CRD (ECD) of Frizzled-8 fused to an IgG Fc (Frz8-Fc), which comprises the region spanning aa 25-172 of SEQ ID NO:4 as in claims 146 (see paragraphs [0153]-[0154]; [0160]; [0322]-[0331], examples 2-3; [0337], [0339]-[0341], examples 5-6; and the sequence alignment below). Ernst also teaches that CRD (ECD) 
It would have been obvious to combine the teaching of Ernst with the teachings of Dhamdhere and Kumar to include a truncated Frizzled-8 protein comprises the region spanning amino acid residues 25-172 of SEQ ID NO:4 in the composition of Dhamdhere and Kumar to make a composition comprising a Wnt3A, a Frizzled-8 fusion protein comprising a truncated Frizzled-8 protein comprising the region of aa25-172 of SEQ ID NO:4, and a liposome as instantly claimed with an expectation of success because Dhamdhere and Kumar teach a composition comprising a Wnt3A, a Frizzled-8 fusion protein comprising a truncated Frizzled-8 protein comprising IgG Fc, and a liposome, while Ernst teaches a composition, comprising an isolated Wnt3A polypeptide and a truncated Frizzled-8 protein comprising a cysteine-rich region (CRD) an extracellular domain CRD (ECD) of Frizzled-8 fused to an IgG Fc (Frz8-Fc), which comprises the region spanning aa 25-172 of SEQ ID NO:4; and also teaches that the Frz8-Fc chimeric fusion protein comprises aa1-173 or 1-156 of ECD of Frizzed; wherein the N-terminal aa1-24 is a leader signal peptide, which will be cleaved after being processed (i.e. aa 25-173); and also teaches that the Fz8-CRD-Fc (Frizzled-8 fusion protein) is further immobilized indirectly on Protein A conjugated resin (a bead) and the Fz8-CRD-Fc 
The person of ordinary skill would have had a reasonable expectation of success in selecting Ernst’s the Fz8-CD-Fc comprising aa 25-172 of SEQ ID NO:4 in the Dhamdhere and Kumar’s composition because Dhamdhere and Kumar teach a composition comprising a Wnt3A, a Frizzled-8 fusion protein comprising a truncated Frizzled-8 protein comprising IgG Fc, and a liposome, and Ernst teaches a composition, comprising an isolated Wnt3A polypeptide and a Fz8-CD-Fc comprising aa 25-172 of SEQ ID NO:4 and that the Fz8-CRD-Fc (Frizzled-8 fusion protein) is further immobilized indirectly on Protein A conjugated resin (a bead) and the Fz8-CRD-Fc beads are mixed with Wnt3A. The skilled artisan would have been motivated to select the Fz8-CRD-Fc fusion protein comprising aa 25-172 of SEQ ID NO:4 disclosed by Ernst in the Dhamdhere and Kumar’s composition because Dhamdhere and Kumar teach a composition comprising a Wnt3A, a Frizzled-8 fusion protein comprising a truncated  ordinarily skilled artisans would have predicted that the Fz8-CRD-Fc fusion protein comprising aa 25-172 of SEQ ID NO:4 disclosed by Ernst is a truncated Frizzled-8 protein comprising IgG Fc and would function as the truncated Frizzled-8 protein comprising IgG Fc in the Dhamdhere and Kumar’s composition based on the Fz8-CRD-Fc fusion protein’s shared activity.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain . 

15.	Claim 150 is rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere et al. (WO2015051122, published Apr 9, 2015, priority Oct 2, 2013, as in IDS) in view of Kumar et al. (2014) as applied to claims 143, 145 and 148 and 150-152 above, and further in view of Ito et al. (US20140356333, published Dec 4, 2014, priority Jun 4, 2013).
	Dhamdhere and Kumar are set forth above but fail to teach that the amino acid sequence of Wnt3A is SEQ ID NO:1 as in claim 150.
While Dhamdhere and Kumar do not teach that SEQ ID NO:1 for the sequence of Wnt3A as in claim 150,  Ito et al. (US20140356333) teach this limitation and provide motivation and an expectation of success. In particular, Ito teaches the sequence of human Wnt3A polypeptide (having Accession No. BC103921, BC103922 or BC103922) comprises the amino acid sequence of SEQ ID NO:2, which is 100% identical to instant SEQ ID NO:1 (see the sequence alignment below; [0110]. 
 Dhamdhere and Kumar teach a composition comprising a Wnt3A, a Frizzled-8 fusion protein comprising a truncated Frizzled-8 protein comprising IgG Fc, and a liposome, and Ito teaches that a human Wnt3A polypeptide comprising the amino acid sequence  is a Wnt3A polypeptide. The skilled artisan could have substituted one Wnt3A for another because Ito teaches that a human Wnt3A polypeptide comprising the amino acid sequence of SEQ ID NO:1 is a Wnt3A polypeptide. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that a human Wnt3A polypeptide comprising the amino acid sequence of SEQ ID NO:1 is a Wnt3A polypeptide and would be effective based on the Wnt3A’s shared activity.
 Dhamdhere and Kumar teach a composition comprising a Wnt3A, a Frizzled-8 fusion protein comprising a truncated Frizzled-8 protein comprising IgG Fc, and a liposome, and Ito teaches a human Wnt3A polypeptide comprising the amino acid sequence is also a Wnt3A polypeptide. The skilled artisan would have been motivated to select Ito’s human Wnt3A polypeptide comprising the sequence of SEQ ID NO:1 as a Wnt3A polypeptide because the human Wnt3A polypeptide comprising the sequence of SEQ ID NO:1 is an Wnt3A polypeptide and functions as the Wnt3A polypeptide in the Dhamdhere and Kumar’s composition.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. 

Double Patenting
15.	Claims 143, 145-146, 148 and 150-152 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S Patent No. 9937126 in view of Kumar et al. (MBC Biol. 2014; 12:44.www.biomedcentral.com/1741-7007/12/44, cited previously) and Ernst et al. (US2011/0311534, published Dec 22, 2011, priority Jul 20, 2007, cited previously).
Claims 143, 145-146, 148 and 150-152 encompass a composition, comprising an isolated Wnt polypeptide, a Frizzled-8 fusion protein comprising an IgG Fc portion (FZ-CRD-Fc) including a Fz8-CRD-Fc fusion protein comprising a truncated form of Fz8 comprising aa 25-172 of SEQ ID NO:4 and a liposome. 
Claims 1-19 of U.S Patent No. 9937126 encompass a composition comprising a functionally active mammalian Wnt polypeptide including Wnt3A, SEQ ID NO:1 as instant Wnt3A, an aqueous solution comprising liposomes.
The difference between the claimed composition and the composition in the issued patent is a Frizzled-8 fusion protein comprising an IgG Fc portion including a Fz8-CRD-Fc fusion protein comprising a truncated form of Fz8-CRD comprising aa 25-172 of SEQ ID NO:4 encompassed within the claimed composition.
While the claims of the’126 patent do not include a Frizzled-8 fusion protein comprising an IgG Fc portion including a Fz8-CRD-Fc fusion protein comprising a truncated form of Fz8-CRD comprising aa 25-172 of SEQ ID NO:4, Kumar and Ernst teach this limitation and provides motivation an expectation of success in including a Frizzled-8 fusion protein comprising an IgG Fc portion including a Fz8-CRD-Fc fusion protein comprising a truncated form of Fz8-CRD comprising aa 25-172 of SEQ ID NO:4 
It would have been obvious to combine the teaching of Kumar and Ernst with the claims of the’126 patent to make a composition comprising a Wnt3A, a Frizzled-8 fusion protein and a liposome in the composition of the ‘126 patent including a Frizzled-8 fusion protein including a truncated form of Fz8-CRD comprising aa 25-172 of SEQ ID NO:4  with an expectation of success because the claims of the ‘126 patent teaches a composition comprising Wnt3A polypeptide and a liposome, while Kumar and Ernst teaches a composition, comprising an isolated Wnt3A polypeptide and a Frizzled-8 fusion protein formed a complex and wherein the Frizzled-8 fusion protein is a truncated Frizzled-8 protein comprising a cysteine-rich region (CRD) of Frizzled-8 (the 135-amino acid region from the first to tenth cysteines) fused to an IgG Fc (Fz8-CRD-Fc) including a truncated form of Fz8-CRD comprising aa 25-172 of SEQ ID NO:4,and such a complex can be isolated using  protein A agarose beads wherein the Fz8-CRD-Fc is immobilized on the beads. In this combination, both the claims of the ‘126 patent and Kumar’s and Ernst’s composition are performing the same functions and can be isolated they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying the composition recited in the claims of the ‘126 patent using Kumar’s and Ernst’s composition, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would isolate Wnt3A and liposome, and a complex of Wnt3A polypeptide and Fz8-CRD-
The person of ordinary skill would have had a reasonable expectation of success in selecting and including Kumar’s or Ernst’s composition in the composition of the ‘126 patent because the ‘126 patent teaches a composition comprising a Wnt3A polypeptide and a liposome and preparation of the composition for pharmaceutical purposes, and Kumar and Ernst teach that Wnt3A polypeptide can form a complex with an Fz8-CRD-Fc fusion protein including a truncated form of Fz8-CRD comprising aa 25-172 of SEQ ID NO:4 and wherein the complex can be isolated based on immobilizing the Fz8-CRD-Fc fusion protein on protein A agarose beads. The skilled artisan would have been motivated to select Kumar’s or Ernst’s composition comprising a Wnt3A polypeptide together with an Fz8-CRD-Fc fusion protein because the ‘126 patent teaches a composition comprising a Wnt3A polypeptide and a liposome and preparation of the composition for pharmaceutical purposes, and Kumar and Ernst teach that Wnt3A polypeptide can form a complex with an Fz8-CRD-Fc fusion protein including a truncated form of Fz8-CRD comprising aa 25-172 of SEQ ID NO:4, and can be isolated based on the binding of Wnt3A to the Fz-CRD-Fc and immobilizing the Fz8-CRD-Fc fusion protein on protein A agarose beads.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. 

16.	Claims 143, 145-146, 148 and 150-152 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/028648 in view of Kumar et al. (MBC Biol. 2014; 12:44.www.biomedcentral.com/1741-7007/12/44, cited previously) and Ernst et al. (US2011/0311534, published Dec 22, 2011, priority Jul 20, 2007, cited previously).
Claims 1, 22-23, 24, 27, 31-33, 35 and 101-107 of copending Application No. 17/028648 encompass a composition comprising a functionally active mammalian Wnt polypeptide including Wnt3A, SEQ ID NO:1 as instant Wnt3A, an aqueous solution comprising liposomes.
The difference between the claimed composition and the composition in Application No. 17/028648 is a Frizzled-8 fusion protein comprising an IgG Fc portion including a Fz8-CRD-Fc fusion protein comprising a truncated form of Fz8-CRD comprising aa 25-172 of SEQ ID NO:4 encompassed within the claimed composition.
While the claims of Application No. 17/028648 (the’648 Application) does not include a Frizzled-8 fusion protein comprising an IgG Fc portion including a Fz8-CRD-Fc fusion protein comprising a truncated form of Fz8-CRD comprising aa 25-172 of 
It would have been obvious to combine the teaching of Kumar and Ernst with the claims of the’648 Application to make a composition comprising a Wnt3A, a Frizzled-8 fusion protein and a liposome in the composition of the’648 Application including a Frizzled-8 fusion protein including a truncated form of Fz8-CRD comprising aa 25-172 of SEQ ID NO:4  with an expectation of success because the claims of the’648 Application teaches a composition comprising Wnt3A polypeptide and a liposome, while Kumar and Ernst teaches a composition, comprising an isolated Wnt3A polypeptide and a Frizzled-8 fusion protein formed a complex and wherein the Frizzled-8 fusion protein is a truncated Frizzled-8 protein comprising a cysteine-rich region (CRD) of Frizzled-8 (the 135-amino acid region from the first to tenth cysteines) fused to an IgG Fc (Fz8-CRD-Fc) including a truncated form of Fz8-CRD comprising aa 25-172 of SEQ ID NO:4,and such a complex can be isolated using protein A/G agarose beads wherein the Fz8-CRD-Fc is immobilized on the beads. In this combination, both the claims of the’648 Application and Kumar’s and Ernst’s composition are performing the same functions and can be isolated they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying the composition recited in the claims of the’648 Application using Kumar’s or Ernst’s composition, and would 
The person of ordinary skill would have had a reasonable expectation of success in selecting and including Kumar’s or Ernst’s composition in the composition of the’648 Application because the’648 Application teaches a composition comprising a Wnt3A polypeptide and a liposome and preparation of the composition for pharmaceutical purposes, and Kumar and Ernst teach that Wnt3A polypeptide can form a complex with an Fz8-CRD-Fc fusion protein including a truncated form of Fz8-CRD comprising aa 25-172 of SEQ ID NO:4 and wherein the complex can be isolated based on immobilizing the Fz8-CRD-Fc fusion protein on protein A/G agarose beads. The skilled artisan would have been motivated to select Kumar’s or Ernst’s composition comprising a Wnt3A polypeptide together with an Fz8-CRD-Fc fusion protein because the’648 Application teaches a composition comprising a Wnt3A polypeptide and a liposome and preparation of the composition for pharmaceutical purposes, and Kumar and Ernst teach that Wnt3A polypeptide can form a complex with an Fz8-CRD-Fc fusion protein including a truncated form of Fz8-CRD comprising aa 25-172 of SEQ ID NO:4, and can be isolated based on the binding of Wnt3A to the Fz-CRD-Fc and immobilizing the Fz8-CRD-Fc fusion protein on protein A agarose beads.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

17.	NO CLAIM IS ALLOWED.


Wnt3A
SEQ ID NO:1	  1 MAPLGYFLLLCSLKQALGSYPIWWSLAVGPQYSSLGSQPILCASIPGLVPKQLRFCRNYV 60
SEQ ID NO:2	  1 MAPLGYFLLLCSLKQALGSYPIWWSLAVGPQYSSLGSQPILCASIPGLVPKQLRFCRNYV 60

SEQ ID NO:1	 61 EIMPSVAEGIKIGIQECQHQFRGRRWNCTTVHDSLAIFGPVLDKATRESAFVHAIA SAGV 120
SEQ ID NO:2	 61 EIMPSVAEGIKIGIQECQHQFRGRRWNCTTVHDSLAIFGPVLDKATRESAFVHAIA SAGV 120

SEQ ID NO:1	121 AFAVTRSCAEGTAAICGCSSRHQGSPGKGWKWGGCSEDIEFGGMVSREFADARENRPDAR 180
SEQ ID NO:2	121 AFAVTRSCAEGTAAICGCSSRHQGSPGKGWKWGGCSEDIEFGGMVSREFADARENRPDAR 180

SEQ ID NO:1	181 SAMNRHNNEAGRQAIA SHMHLKCKCHGLSGSCEVKTCWWSQPDFRAIGDFLKDKYDSASE 240
SEQ ID NO:2	181 SAMNRHNNEAGRQAIA SHMHLKCKCHGLSGSCEVKTCWWSQPDFRAIGDFLKDKYDSASE 240

SEQ ID NO:1	241 MVVEKHRESRGWVETLRPRYTYFKVPTERDLVYYEASPNFCEPNPETGSFGTRDRTCNVS 300
SEQ ID NO:2	241 MVVEKHRESRGWVETLRPRYTYFKVPTERDLVYYEASPNFCEPNPETGSFGTRDRTCNVS 300

SEQ ID NO:1	301 SHGIDGCDLLCCGRGHNARAERRREKCRCVFHWCCYVSCQECTRVYDVHTCKNPGSRAGN 360
SEQ ID NO:2	301 SHGIDGCDLLCCGRGHNARAERRREKCRCVFHWCCYVSCQECTRVYDVHTCK-------- 352

SEQ ID NO:1	361 SAHQPPHPQPPVRFHPPLRRAGKVP 385
SEQ ID NO:2	    -------------------------

Frizzled-8
AAAASAKELACQEITVPLCKGIGYNYTYMPNQFNHD 60
SEQ ID NO:5	  1 MEWGYLLEVTSLLAALALLQRSSGAAAASAKELACQEITVPLCKGIGYNYTYMPNQFNHD 60

SEQ ID NO:4	 61 TQDEAGLEVHQFWPLVEIQCSPDLKFFLCSMYTPICLEDYKKPLPPCRSVCERAKAGCAP 120
SEQ ID NO:5	 61 TQDEAGLEVHQFWPLVEIQCSPDLKFFLCSMYTPICLEDYKKPLPPCRSVCERAKAGCAP 120

SEQ ID NO:4	121 LMRQYGFAWPDRMRCDRLPEQGNPDTLCMDYNRTDLTTAAPSPPRRLPPPPPGEQPPSGS 180
SEQ ID NO:5	121 LMRQYGFAWPDRMRCDRLPEQGNPDTLCMDYGGGGGGGDKTHTCPPCPAPELLGGPSVFL 180

SEQ ID NO:4	181 GHGRPPGARPPHRGGGRGGGGGDAAAPPARGGGGGGKARPPGGGAAPCEPGCQCRAPMVS 240
SEQ ID NO:5	181 FPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRV 240

SEQ ID NO:4	241 VSSERHPLYNRVKTGQIANCALPCHNPFFSQDERAFTVFWIGLWSVLCFVSTFATVSTFL 300
SEQ ID NO:5	241 VSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQ 300

SEQ ID NO:4	301 IDMERFKYPERPIIFLSACYLFVSVGYLVRLVAGHEKVACSGGAPGAGGAGGAGGAAAGA 360
SEQ ID NO:5	301 VSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNV 360

SEQ ID NO:4	361 GAAGAGAGGPGGRGEYEELGAVEQHVRYETTGPALCTVVFLLVYFFGMASSIWWVILSLT 420
SEQ ID NO:5	361 FSCSVMHEALHNHYTQKSLSLSPGK----------------------------------- 385

SEQ ID NO:4	421 WFLAAGMKWGNEAIA GYSQYFHLAAWLVPSVKSIAVLALSSVDGDPVAGICYVGNQSLDN 480

SEQ ID NO:4	481 LRGFVLAPLVIYLFIGTMFLLAGFVSLFRIRSVIKQQDGPTKTHKLEKLMIRLGLFTVLY 540

SEQ ID NO:4	541 TVPAAVVVACLFYEQHNRPRWEATHNCPCLRDLQPDQARRPDYAVFMLKYFMCLVVGITS 600

SEQ ID NO:4	601 GVWVWSGKTLESWRSLCTRCCWASKGAAVGGGAGATAAGGGGGPGGGGGGGPGGGGGPGG 660

SEQ ID NO:4	661 GGGSLYSDVSTGLTWRSGTASSVSYPKQMPLSQV 694


18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gurney et al. (US2016/0326296, published Nov 10, 2016, priority Sep 26, 2008) teach a composition comprising a soluble Frizzled-8-Fc (FZD8-Fc) containing an extracellular N-terminal ligand binding domain with 10 conserved cysteines, known as a cysteine-rich domain (CRD) or Fri domain (amino acids 1-157 of FZD8 linked in-frame to human IgG1 Fc) was added to culture medium to bind Wnt3A, which meets the limitations recited in claims 143-149

Sequence search alignment
SEQ ID NO:1
BBR02000
ID   BBR02000 standard; protein; 385 AA.
XX
AC   BBR02000;
XX
DT   29-JAN-2015  (first entry)
XX
DE   Human wnt3a encoded polypeptide, SEQ ID 2.
XX
KW   Wnt 3A ligand; cell differentiation; cell proliferation.

OS   Homo sapiens.
XX
CC PN   US2014356333-A1.
XX
CC PD   04-DEC-2014.
XX
CC PF   04-JUN-2014; 2014US-00295776.
XX
PR   04-JUN-2013; 2013US-0830801P.
XX
CC PA   (ITOM/) ITO M.
CC PA   (TAKE/) TAKEO M.
XX
CC PI   Ito M,  Takeo M;
XX
DR   WPI; 2014-V60562/82.
DR   N-PSDB; BBR01999.
DR   GENBANK; BC103921.
XX
CC PT   Promoting tissue regeneration in a subject with an amputation comprises 
CC PT   administering to a distal tip of the truncated body part a cell 
CC PT   population comprising nail stem cells contacted with an activator of a 
CC PT   Wnt signaling pathway.
XX
CC PS   Disclosure; SEQ ID NO 2; 64pp; English.
XX
CC   The present invention relates to novel method for promoting tissue 
CC   regeneration in a subject with an amputation. The invention further 
CC   relates to: (a) a method for promoting digit tip regeneration in a 
CC   subject with an amputation that removed a digit tip leaving a truncated 
CC   finger or toe attached to the subject; and (b) a method for expanding a 
CC   population of nail stem cells (NSCs) in vitro and/or generating a 
CC   population of cells having multipotent regenerative capacity from 
CC   isolated NSCs in vitro involves administering the expanded population of 
CC   NSCs or the population of cells having multipotent regenerative capacity 
CC   to a recipient, wherein the recipient in need thereof is afflicted with 
CC   nail dystrophy or nail psoriasis. The invention is also useful for 
CC   promoting proliferation, survival and differentiation of NSCs. The 
CC   present sequence represents a human wnt3a protein acts as an activator of
CC   a Wnt signaling pathway which is further useful in the novel method for 
CC   promoting tissue regeneration in the subject with an amputation.
XX
SQ   Sequence 385 AA;

  Query Match             100.0%;  Score 2152;  DB 21;  Length 385;
  Best Local Similarity   100.0%;  
  Matches  385;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAPLGYFLLLCSLKQALGSYPIWWSLAVGPQYSSLGSQPILCASIPGLVPKQLRFCRNYV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAPLGYFLLLCSLKQALGSYPIWWSLAVGPQYSSLGSQPILCASIPGLVPKQLRFCRNYV 60

Qy         61 EIMPSVAEGIKIGIQECQHQFRGRRWNCTTVHDSLAIFGPVLDKATRESAFVHAIA SAGV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EIMPSVAEGIKIGIQECQHQFRGRRWNCTTVHDSLAIFGPVLDKATRESAFVHAIA SAGV 120

Qy        121 AFAVTRSCAEGTAAICGCSSRHQGSPGKGWKWGGCSEDIEFGGMVSREFADARENRPDAR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AFAVTRSCAEGTAAICGCSSRHQGSPGKGWKWGGCSEDIEFGGMVSREFADARENRPDAR 180

Qy        181 SAMNRHNNEAGRQAIA SHMHLKCKCHGLSGSCEVKTCWWSQPDFRAIGDFLKDKYDSASE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SAMNRHNNEAGRQAIA SHMHLKCKCHGLSGSCEVKTCWWSQPDFRAIGDFLKDKYDSASE 240

Qy        241 MVVEKHRESRGWVETLRPRYTYFKVPTERDLVYYEASPNFCEPNPETGSFGTRDRTCNVS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 MVVEKHRESRGWVETLRPRYTYFKVPTERDLVYYEASPNFCEPNPETGSFGTRDRTCNVS 300

Qy        301 SHGIDGCDLLCCGRGHNARAERRREKCRCVFHWCCYVSCQECTRVYDVHTCKNPGSRAGN 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SHGIDGCDLLCCGRGHNARAERRREKCRCVFHWCCYVSCQECTRVYDVHTCKNPGSRAGN 360

Qy        361 SAHQPPHPQPPVRFHPPLRRAGKVP 385
              |||||||||||||||||||||||||
Db        361 SAHQPPHPQPPVRFHPPLRRAGKVP 385
BBX92697
ID   BBX92697 standard; protein; 352 AA.
XX
AC   BBX92697;
XX
DT   04-JUN-2015  (first entry)
XX
DE   Human Wnt3a protein, SEQ ID 1.
XX
KW   Wnt 3A ligand; bone disease; bone marrow; osteopathic; therapeutic.
XX
OS   Homo sapiens.

FH   Key             Location/Qualifiers
FT   Modified-site   77
FT                   /note= "Cys is palmitolyated"
FT   Modified-site   139
FT                   /note= "Ser is palmitolyated"
FT   Modified-site   181
FT                   /note= "Ser is palmitolyated"
FT   Modified-site   209
FT                   /note= "Ser is palmitolyated"
FT   Modified-site   211
FT                   /note= "Ser is palmitolyated"
XX
CC PN   WO2015051122-A2.
XX
CC PD   09-APR-2015.
XX
CC PF   02-OCT-2014; 2014WO-US058833.
XX
PR   02-OCT-2013; 2013US-0885827P.
XX
CC PA   (STRD ) UNIV LELAND STANFORD JUNIOR.
CC PA   (DHAM/) DHAMDHERE G.
XX
CC PI   Helms J,  Dhamdhere G;
XX
DR   WPI; 2015-24587S/27.
DR   N-PSDB; BBX92698.
DR   REFSEQ; NP_149122.
XX
CC PT   Composition useful for treating a bone defect in a subject, and for 
CC PT   generating bone graft materials, comprises a functionally active Wnt3a 
CC PT   polypeptide and an aqueous solution comprising liposomes.
XX
CC PS   Claim 6; SEQ ID NO 1; 141pp; English.
XX
CC   The present invention relates to a novel composition comprising a 
CC   functionally active Wnt3a polypeptide and an aqueous solution comprising 
CC   liposomes. The functionally active Wnt3a polypeptide comprises a lipid 
CC   modification at an amino acid position corresponding to amino acid 
CC   residue 209 as set forth in SEQ ID NO: 1 (see BBX92697). The invention 
CC   also provides: (1) a method for preparing a liposomal Wnt3a polypeptide; 
CC   (2) a composition of isolated enhanced mammalian bone marrow cells where 
CC   the cells have an enhanced expression level in one or more of the 
CC   biomarkers selected from: Runx2, osterix, osteocalcin, osteopontin, 
CC   alkaline phosphatase, collagen type I, axin2, Lef1, and Tcf4, after 
CC   treatment with a liposomal Wnt polypeptide; (3) a mammalian bone marrow 
CC   composition produced by a process; (4) a method for treating a bone 
CC   defect in a subject; and (5) a kit for generating bone graft materials 
CC   which comprises the liposomal Wnt polypeptide; and/or an isolated 
CC   enhanced mammalian bone marrow cell composition. The composition can be 
CC   efficiently used in generating bone graft materials for use at a site of 
CC   bone defect that utilizes a composition which contains liposomal Wnt 
CC   polypeptide, such as liposomal Wnt3a polypeptide. The present sequence is
CC   a human Wnt3a protein, used in the composition of the invention, where 
CC   the composition is useful for treating a bone defect in a subject and for
CC   generating bone graft materials.
XX
SQ   Sequence 352 AA;

  Query Match             91.2%;  Score 1962;  DB 22;  Length 352;
  Best Local Similarity   100.0%;  
  Matches  352;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAPLGYFLLLCSLKQALGSYPIWWSLAVGPQYSSLGSQPILCASIPGLVPKQLRFCRNYV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAPLGYFLLLCSLKQALGSYPIWWSLAVGPQYSSLGSQPILCASIPGLVPKQLRFCRNYV 60

Qy         61 EIMPSVAEGIKIGIQECQHQFRGRRWNCTTVHDSLAIFGPVLDKATRESAFVHAIA SAGV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EIMPSVAEGIKIGIQECQHQFRGRRWNCTTVHDSLAIFGPVLDKATRESAFVHAIA SAGV 120

Qy        121 AFAVTRSCAEGTAAICGCSSRHQGSPGKGWKWGGCSEDIEFGGMVSREFADARENRPDAR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AFAVTRSCAEGTAAICGCSSRHQGSPGKGWKWGGCSEDIEFGGMVSREFADARENRPDAR 180

Qy        181 SAMNRHNNEAGRQAIA SHMHLKCKCHGLSGSCEVKTCWWSQPDFRAIGDFLKDKYDSASE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SAMNRHNNEAGRQAIA SHMHLKCKCHGLSGSCEVKTCWWSQPDFRAIGDFLKDKYDSASE 240

Qy        241 MVVEKHRESRGWVETLRPRYTYFKVPTERDLVYYEASPNFCEPNPETGSFGTRDRTCNVS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 MVVEKHRESRGWVETLRPRYTYFKVPTERDLVYYEASPNFCEPNPETGSFGTRDRTCNVS 300

Qy        301 SHGIDGCDLLCCGRGHNARAERRREKCRCVFHWCCYVSCQECTRVYDVHTCK 352
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SHGIDGCDLLCCGRGHNARAERRREKCRCVFHWCCYVSCQECTRVYDVHTCK 352


SEQ ID NO:2
BBX92697
ID   BBX92697 standard; protein; 352 AA.
XX
AC   BBX92697;
XX
DT   04-JUN-2015  (first entry)
XX
DE   Human Wnt3a protein, SEQ ID 1.
XX
KW   Wnt 3A ligand; bone disease; bone marrow; osteopathic; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   77
FT                   /note= "Cys is palmitolyated"
FT   Modified-site   139
FT                   /note= "Ser is palmitolyated"
FT   Modified-site   181
FT                   /note= "Ser is palmitolyated"
FT   Modified-site   209
FT                   /note= "Ser is palmitolyated"
FT   Modified-site   211
FT                   /note= "Ser is palmitolyated"
XX
CC PN   WO2015051122-A2.
XX
CC PD   09-APR-2015.
XX
CC PF   02-OCT-2014; 2014WO-US058833.
XX
PR   02-OCT-2013; 2013US-0885827P.
XX
CC PA   (STRD ) UNIV LELAND STANFORD JUNIOR.
CC PA   (DHAM/) DHAMDHERE G.
XX
CC PI   Helms J,  Dhamdhere G;
XX
DR   WPI; 2015-24587S/27.
DR   N-PSDB; BBX92698.
DR   REFSEQ; NP_149122.
XX
CC PT   Composition useful for treating a bone defect in a subject, and for 
CC PT   generating bone graft materials, comprises a functionally active Wnt3a 
CC PT   polypeptide and an aqueous solution comprising liposomes.
XX
CC PS   Claim 6; SEQ ID NO 1; 141pp; English.
XX
CC   The present invention relates to a novel composition comprising a 
CC   functionally active Wnt3a polypeptide and an aqueous solution comprising 
CC   liposomes. The functionally active Wnt3a polypeptide comprises a lipid 
CC   modification at an amino acid position corresponding to amino acid 
CC   residue 209 as set forth in SEQ ID NO: 1 (see BBX92697). The invention 
CC   also provides: (1) a method for preparing a liposomal Wnt3a polypeptide; 
CC   (2) a composition of isolated enhanced mammalian bone marrow cells where 
CC   the cells have an enhanced expression level in one or more of the 
CC   biomarkers selected from: Runx2, osterix, osteocalcin, osteopontin, 
CC   alkaline phosphatase, collagen type I, axin2, Lef1, and Tcf4, after 
CC   treatment with a liposomal Wnt polypeptide; (3) a mammalian bone marrow 
CC   composition produced by a process; (4) a method for treating a bone 
CC   defect in a subject; and (5) a kit for generating bone graft materials 
CC   which comprises the liposomal Wnt polypeptide; and/or an isolated 
CC   enhanced mammalian bone marrow cell composition. The composition can be 
CC   efficiently used in generating bone graft materials for use at a site of 
CC   bone defect that utilizes a composition which contains liposomal Wnt 
CC   polypeptide, such as liposomal Wnt3a polypeptide. The present sequence is
CC   a human Wnt3a protein, used in the composition of the invention, where 
CC   the composition is useful for treating a bone defect in a subject and for
CC   generating bone graft materials.
XX
SQ   Sequence 352 AA;

  Query Match             100.0%;  Score 1962;  DB 22;  Length 352;
  Best Local Similarity   100.0%;  
  Matches  352;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAPLGYFLLLCSLKQALGSYPIWWSLAVGPQYSSLGSQPILCASIPGLVPKQLRFCRNYV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAPLGYFLLLCSLKQALGSYPIWWSLAVGPQYSSLGSQPILCASIPGLVPKQLRFCRNYV 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EIMPSVAEGIKIGIQECQHQFRGRRWNCTTVHDSLAIFGPVLDKATRESAFVHAIA SAGV 120

Qy        121 AFAVTRSCAEGTAAICGCSSRHQGSPGKGWKWGGCSEDIEFGGMVSREFADARENRPDAR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AFAVTRSCAEGTAAICGCSSRHQGSPGKGWKWGGCSEDIEFGGMVSREFADARENRPDAR 180

Qy        181 SAMNRHNNEAGRQAIA SHMHLKCKCHGLSGSCEVKTCWWSQPDFRAIGDFLKDKYDSASE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SAMNRHNNEAGRQAIA SHMHLKCKCHGLSGSCEVKTCWWSQPDFRAIGDFLKDKYDSASE 240

Qy        241 MVVEKHRESRGWVETLRPRYTYFKVPTERDLVYYEASPNFCEPNPETGSFGTRDRTCNVS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 MVVEKHRESRGWVETLRPRYTYFKVPTERDLVYYEASPNFCEPNPETGSFGTRDRTCNVS 300

Qy        301 SHGIDGCDLLCCGRGHNARAERRREKCRCVFHWCCYVSCQECTRVYDVHTCK 352
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SHGIDGCDLLCCGRGHNARAERRREKCRCVFHWCCYVSCQECTRVYDVHTCK 352


aa.25-172 of SEQ ID NO:4
RESULT 24
US-13-113-211-113
; Sequence 113, Application US/13113211
; Publication No. US20110311534A1
; GENERAL INFORMATION
;  APPLICANT: Ernst, James A.
;  APPLICANT:Polakis, Paul
;  APPLICANT:Rubinfeld, Bonnee
;  APPLICANT:DeAlmeida, Venita I.
;  TITLE OF INVENTION: WNT ANTAGONISTS AND THEIR USE IN THE DIAGNOSIS AND TREATMENT OF
;  TITLE OF INVENTION:WNT-MEDIATED DISORDERS
;  FILE REFERENCE: P2368R1C2
;  CURRENT APPLICATION NUMBER: US/13/113,211
;  CURRENT FILING DATE: 2011-05-23
;  PRIOR APPLICATION NUMBER: US 11/851,596
;  PRIOR FILING DATE: 2007-09-07
;  PRIOR APPLICATION NUMBER: US  60/825,063
;  PRIOR FILING DATE: 2006-09-08
;  PRIOR APPLICATION NUMBER: US 60/951,175
;  PRIOR FILING DATE: 2007-07-20
;  NUMBER OF SEQ ID NOS: 129
;  SOFTWARE: PatentIn version 3.4
; SEQ ID NO 113
;  LENGTH: 409
;  TYPE: PRT
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Frz8(1-173)-Fc chimeric protein
US-13-113-211-113

  Query Match             100.0%;  Score 838;  DB 10;  Length 409;
  Best Local Similarity   100.0%;  
  Matches  148;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAAASAKELACQEITVPLCKGIGYNYTYMPNQFNHDTQDEAGLEVHQFWPLVEIQCSPDL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         25 AAAASAKELACQEITVPLCKGIGYNYTYMPNQFNHDTQDEAGLEVHQFWPLVEIQCSPDL 84

Qy         61 KFFLCSMYTPICLEDYKKPLPPCRSVCERAKAGCAPLMRQYGFAWPDRMRCDRLPEQGNP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         85 KFFLCSMYTPICLEDYKKPLPPCRSVCERAKAGCAPLMRQYGFAWPDRMRCDRLPEQGNP 144

Qy        121 DTLCMDYNRTDLTTAAPSPPRRLPPPPP 148
              ||||||||||||||||||||||||||||
Db        145 DTLCMDYNRTDLTTAAPSPPRRLPPPPP 172

SEQ ID NO:4
ADG74271
ID   ADG74271 standard; protein; 694 AA.
XX
AC   ADG74271;
XX
DT   15-JUN-2007  (revised)
DT   11-MAR-2004  (first entry)
XX
DE   Human frizzled protein, SEQ ID No 56.
XX
KW   antibody; modulator; malignant cell; frizzled receptor; cytostatic;

KW   frizzled 8 [Homo sapiens]; FZD8; FZ-8; hFZ8;
KW   frizzled homolog 8 (Drosophila);
KW   frizzled homolog 8 (Drosophila) [Homo sapiens];
KW   seven-transmembrane receptor Frizzled-8;
KW   seven-transmembrane receptor Frizzled-8 [Homo sapiens]; FZD8 protein;
KW   FZD8 protein [synthetic construct]; GO4872; GO4926; GO4930; GO7186;
KW   GO7275; GO16020; GO16021; GO16055; GO17147; GO42813.
XX
OS   Homo sapiens.
XX
CC PN   WO200292635-A2.
XX
CC PD   21-NOV-2002.
XX
CC PF   01-MAY-2002; 2002WO-IB002887.
XX
PR   01-MAY-2001; 2001US-00847102.
XX
CC PA   (REGC ) UNIV CALIFORNIA.
XX
CC PI   Rhee C,  Sen M,  Leoni LM,  Corr M,  Carson DA;
XX
DR   WPI; 2003-120648/11.
DR   PC:NCBI; gi13994190.
DR   PC:SWISSPROT; Q9H461.
DR   PC:BIND; 180607, 180608.
XX
CC PT   New purified antibody modulating a biological activity of a malignant 
CC PT   cell, useful for diagnosing, treating and/or preventing cancer by 
CC PT   targeting the extracellular domains of the frizzled receptor family of 
CC PT   proteins.
XX
CC PS   Disclosure; SEQ ID NO 56; 56pp; English.
XX
CC   The invention relates to a novel purified antibody for modulating a 
CC   biological activity of a malignant cell that expresses a frizzled 
CC   receptor, comprising specific binding to at least one epitope in an 
CC   extracellular domain of the frizzle receptor expressed on the malignant 
CC   cell. The novel antibody has cytostatic activity. The methods and 
CC   compositions of the present invention are useful for diagnosing, treating
CC   and/or preventing cancer by targeting the extracellular domains of the 
CC   frizzled receptor family of proteins. This sequence represents a human 
CC   frizzled protein of the invention.
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 694 AA;

  Query Match             100.0%;  Score 3785;  DB 3;  Length 694;
  Best Local Similarity   100.0%;  
  Matches  694;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEWGYLLEVTSLLAALALLQRSSGAAAASAKELACQEITVPLCKGIGYNYTYMPNQFNHD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEWGYLLEVTSLLAALALLQRSSGAAAASAKELACQEITVPLCKGIGYNYTYMPNQFNHD 60

Qy         61 TQDEAGLEVHQFWPLVEIQCSPDLKFFLCSMYTPICLEDYKKPLPPCRSVCERAKAGCAP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TQDEAGLEVHQFWPLVEIQCSPDLKFFLCSMYTPICLEDYKKPLPPCRSVCERAKAGCAP 120

Qy        121 LMRQYGFAWPDRMRCDRLPEQGNPDTLCMDYNRTDLTTAAPSPPRRLPPPPPGEQPPSGS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LMRQYGFAWPDRMRCDRLPEQGNPDTLCMDYNRTDLTTAAPSPPRRLPPPPPGEQPPSGS 180

Qy        181 GHGRPPGARPPHRGGGRGGGGGDAAAPPARGGGGGGKARPPGGGAAPCEPGCQCRAPMVS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GHGRPPGARPPHRGGGRGGGGGDAAAPPARGGGGGGKARPPGGGAAPCEPGCQCRAPMVS 240

Qy        241 VSSERHPLYNRVKTGQIANCALPCHNPFFSQDERAFTVFWIGLWSVLCFVSTFATVSTFL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VSSERHPLYNRVKTGQIANCALPCHNPFFSQDERAFTVFWIGLWSVLCFVSTFATVSTFL 300

Qy        301 IDMERFKYPERPIIFLSACYLFVSVGYLVRLVAGHEKVACSGGAPGAGGAGGAGGAAAGA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 IDMERFKYPERPIIFLSACYLFVSVGYLVRLVAGHEKVACSGGAPGAGGAGGAGGAAAGA 360

Qy        361 GAAGAGAGGPGGRGEYEELGAVEQHVRYETTGPALCTVVFLLVYFFGMASSIWWVILSLT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GAAGAGAGGPGGRGEYEELGAVEQHVRYETTGPALCTVVFLLVYFFGMASSIWWVILSLT 420

Qy        421 WFLAAGMKWGNEAIA GYSQYFHLAAWLVPSVKSIAVLALSSVDGDPVAGICYVGNQSLDN 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 WFLAAGMKWGNEAIA GYSQYFHLAAWLVPSVKSIAVLALSSVDGDPVAGICYVGNQSLDN 480

Qy        481 LRGFVLAPLVIYLFIGTMFLLAGFVSLFRIRSVIKQQDGPTKTHKLEKLMIRLGLFTVLY 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        541 TVPAAVVVACLFYEQHNRPRWEATHNCPCLRDLQPDQARRPDYAVFMLKYFMCLVVGITS 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TVPAAVVVACLFYEQHNRPRWEATHNCPCLRDLQPDQARRPDYAVFMLKYFMCLVVGITS 600

Qy        601 GVWVWSGKTLESWRSLCTRCCWASKGAAVGGGAGATAAGGGGGPGGGGGGGPGGGGGPGG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GVWVWSGKTLESWRSLCTRCCWASKGAAVGGGAGATAAGGGGGPGGGGGGGPGGGGGPGG 660

Qy        661 GGGSLYSDVSTGLTWRSGTASSVSYPKQMPLSQV 694
              ||||||||||||||||||||||||||||||||||
Db        661 GGGSLYSDVSTGLTWRSGTASSVSYPKQMPLSQV 694

19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Chang-Yu Wang
September 14, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649